DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In order to promote an expedite compact prosecution, the examiner contact the Applicant Representative Brian Drozd at (919) 969-9857 and suggest to amendment claims 1, 5, 9 and 13 in order to advance the Application for condition of allowance.  However, the suggestion is denial. Therefore, Non-Final Office Action is issue.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/10/2021 these drawing are acceptable by the examiner.
Priority
 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2015/0063223 A1) in view of Wong et al. (US 11,240,746 B1) and further view of Koo et al. (US 2015/0296450 A1).
 	Regarding claims 1, 5, 9 and 13. (Currently Amended) Shen teaches  method for pairing a terminal with an access point in a wireless communication network, said network comprising a plurality of access points that are centrally coordinated by a manager device, said method comprising the following steps executed by said manager device:
 	-receiving a message from at least one access point of said plurality of access points comprising information indicating that said terminal wishes to pair with said access point (Paragraph [0045], fig.1 Illustrate and teach access point 106 received message from access terminal/UE 102 that attempt to connect/communicate with access point);
 			
    PNG
    media_image1.png
    271
    350
    media_image1.png
    Greyscale

 	-determining a value for each of said access points with which said terminal wishes to pair, said value for a given access point being representative of the capability of said access point to complete the pairing of said terminal (Paragraph [0010], [0027], [0034] teach determine power/value transmit for the access point).
	Shen is silent on
- selecting the access point having an optimal value;
- sending a message to said selected access point indicating to initiate a pairing session with said terminal and a stop message to unselected access points,
wherein said method being characterized in that said value for a given access point is a function of the delay of the first pairing request detected by said access point with respect to the first pairing request detected over all of said access points.
	In an analogous art, Wong teaches
- selecting the access point having an optimal value (Col.3, lines 1-3, Col.21, lines 4-6 teach selecting access point having an optimal value);
- sending a message to said selected access point indicating to initiate a pairing session with said terminal (Col.2, lines 11-13, 25-40, Col.8. lines 18-24 teach transmitting message through node and selecting an available access point for communication with device);
 	stop message to unselected access points (Col.13, lines 38-49, Col14, lines 1-10 teach transmit a disassociated to access point and network device terminate associated with access points as read unselected access points).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Shen with Wong’s system such that selecting the access point having an optimal value, selected access point indicating to initiate a pairing session with said terminal and stop message to unselected access points in order to provide an efficiency communication and saving cost  to the user of the mobile device.
	However, the combination of Shen and Wong are silent on
 	wherein said method being characterized in that said value for a given access point is a function of the delay of the first pairing request detected by said access point with respect to the first pairing request detected over all of said access points.
 	In an analogues  art, Koo teaches
 	wherein said method being characterized in that said value for a given access point is a function of the delay of the first pairing request detected by said access point with respect to the first pairing request detected over all of said access points (Paragraphs [0023], [0026], [0074-0076*1 teach delay connection when the user request a connection).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Shen and Wong with Koo’s system such that given access point is a function of the delay of the first pairing request detected by said access point with respect to the first pairing request detected over all of said access points in order to provide a quality connection and maintain communication that connected to the access point.

  	Regarding claim 18. Shen, Wong and Koo teach a none-transitory recording medium on which instruction are store for the implementation, by a device, of the method s claimed in claim 1, Shen teaches when said instruction are executed by a computing unit of said device (Paragraph [0012])

Allowable Subject Matter
Claims 2-4, 6-8, 10-12  and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641